Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17062448 filed 10/02/2020. Claims 1-20 are subject to examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10, and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WU et al. (WU hereafter) (US 20200068563 A1).

Regarding claim 1, WU teaches, A data transmission method, wherein the method comprises: 
(WU; terminal device # A, Par. 0454), scheduling information transmitted by a network device (WU; one of the P pieces of scheduling information # A may indicate the entire time-frequency resource # A (or all subbands occupied by the time-frequency resource # A), Par. 0481), wherein the scheduling information is used to schedule the terminal device to transmit, through first time-frequency resources on a first carrier, a first transport block (WU; the scheduling information … indicate a transmission parameter …  the transmission parameter may include but is not limited to the following … a transport block size used when data is transmitted by using the time-frequency resource, Par. 0482-0484), wherein the first transport block is a transport block carried by a physical channel (WU; M.sub.sc.sup.PUSCH-initial and M.sub.sc.sup.PUSCH represent a frequency-domain resource allocated to the transport block corresponding to the uplink data during current transmission, Par. 0495); 
performing, by the terminal device, rate matching on the first transport block to obtain first data (WU; the scheduling information … indicate a transmission parameter …  a modulation and coding scheme used when data is transmitted by using the time-frequency resource i, Par. 0482-0484; the terminal device # A may send the data # A and the uplink control information # A to the network device # A based on the TBS # A and a re-determined MCS (denoted as an MCS # A′ in the following for ease of understanding and differentiation) by using the time-frequency resource # B, Par. 0579 [Note that UE will use different MCS value depending on number of subband it was able to acquire]); 
(WU; element “Feedback information” Fig. 4 [Note that Feedback information is transmitted on subband 2 and 3 when LBT failed for subband 1 and 4]) and a second transmission mode (element “CQI or PMI” Fig. 4 [Note that CQI or PMI are not transmitted when LBT failed for subband 1 and 4]), wherein the first transmission mode is that the first data is transmitted through all or part of resources occupied by the first time-frequency resources on a frequency domain (WU;  If a resource that is on the second time-frequency resource and that is used to transmit the uplink control information can meet a performance requirement of transmitting the uplink control information, the terminal device maps the uplink control information only on the second time-frequency resource, Par. 0090 [Note Feedback information position in both time-frequency resource pattern in Fig. 4 ]), and the second transmission mode is that the first data is transmitted through all resources occupied by the first time-frequency resources on a frequency domain and is not transmitted through part of resources occupied by the first time-frequency resources on a frequency domain (WU; If a resource that is on the second time-frequency resource and that is used to transmit the uplink control information cannot meet a performance requirement of transmitting the uplink control information, the terminal device maps (or sends) a first part of the uplink control information to the second time-frequency resource, and discards a second part of the uplink control information, Par. 0094 [Note CQI or PMI missing in time-frequency resource pattern in Fig. 4 ]); and 
(WU; In S220, the terminal device # A may perform detection on (or contend for or listen on) the time-frequency resource # A (specifically, the subbands included in the time-frequency resource # A, for example, the subband #1 to the subband #4), Par. 0499), and transmitting, according to a detection result and the uplink transmission mode, the first data to the network device through the first time-frequency resources (WU; In S240, the terminal device # A may perform uplink transmission with the network device # A, Par. 0573).  

Regarding claim 10, WU teaches, A data transmission method, wherein the method comprises: 
transmitting, by a network device (WU; network device # A, Par. 0454), scheduling information to a terminal device (WU; one of the P pieces of scheduling information # A may indicate the entire time-frequency resource # A (or all subbands occupied by the time-frequency resource # A), Par. 0481), wherein the scheduling information is used to schedule the terminal device to transmit, through first time-frequency resources on a first carrier, a first transport block (WU; the scheduling information … indicate a transmission parameter …  the transmission parameter may include but is not limited to the following … a transport block size used when data is transmitted by using the time-frequency resource, Par. 0482-0484), wherein the first transport block is a transport block carried by a physical channel (WU; M.sub.sc.sup.PUSCH-initial and M.sub.sc.sup.PUSCH represent a frequency-domain resource allocated to the transport block corresponding to the uplink data during current transmission, Par. 0495); and 
receiving, by the network device, on the first time-frequency resources according to an uplink transmission mode, first data transmitted by the terminal device (WU; In S240, the terminal device # A may perform uplink transmission with the network device # A, Par. 0573), wherein the first data is data after the first transport block undergoes rate-matching (WU; the scheduling information … indicate a transmission parameter …  a modulation and coding scheme used when data is transmitted by using the time-frequency resource i, Par. 0482-0484; the terminal device # A may send the data # A and the uplink control information # A to the network device # A based on the TBS # A and a re-determined MCS (denoted as an MCS # A′ in the following for ease of understanding and differentiation) by using the time-frequency resource # B, Par. 0579 [Note that UE will use different MCS value depending on number of subband it was able to acquire]), the uplink transmission mode comprises a first transmission mode (WU; element “Feedback information” Fig. 4 [Note that Feedback information is transmitted on subband 2 and 3 when LBT failed for subband 1 and 4]) and a second transmission mode (WU; element “CQI or PMI” Fig. 4 [Note that CQI or PMI are not transmitted when LBT failed for subband 1 and 4]), wherein the first transmission mode is that the first data is received through all or part of resources occupied by the first time-frequency resources on a frequency domain (WU; If a resource that is on the second time-frequency resource and that is used to transmit the uplink control information can meet a performance requirement of transmitting the uplink control information, the terminal device maps the uplink control information only on the second time-frequency resource, Par. 0090 [Note Feedback information position in both time-frequency resource pattern in Fig. 4 ]), and the second transmission mode is that the first data is received through all resources occupied by the first time-frequency resources on a frequency domain and is not received through part of resources occupied by the first time-frequency resources on a frequency domain (WU; If a resource that is on the second time-frequency resource and that is used to transmit the uplink control information cannot meet a performance requirement of transmitting the uplink control information, the terminal device maps (or sends) a first part of the uplink control information to the second time-frequency resource, and discards a second part of the uplink control information, Par. 0094 [Note CQI or PMI missing in time-frequency resource pattern in Fig. 4 ]).

Regarding claim 19, WU teaches, A terminal device (WU; terminal device # A, Par. 0454), wherein the terminal device comprises a memory, a processor, an input interface, and an output interface, wherein the memory, the processor, the input interface and the output interface are connected through a bus system, the memory is configured to store instructions, and the processor is configured to execute the instructions stored in the memory, for implementing the method according to claim 1 (See rejection of claim 1). 

Regarding claim 20, WU teaches, A network device (WU; network device # A, Par. 0454), wherein the network device comprises a memory, a processor, an input claim 10 (See rejection of claim 10).

Regarding claim 4, WU teaches, The method according to claim 1, wherein the uplink transmission mode is the first transmission mode (WU; element “Feedback information” Fig. 4 [Note that Feedback information is transmitted on subband 1-3 with no LBT failure and subband 2-3 when LBT failed]), the first time-frequency resources occupying, on the first carrier (WU; license-exempt spectrum resource, Par. 0004), resources in at least two sub-bands, the at least two sub-bands comprising a first sub-band (WU; Subband 1-4, Fig. 4) and a second sub-band (WU; Subband 2-3, Fig. 4), the first data comprising first sub-data and second sub-data, resources occupied by the first time-frequency resources on the first sub-band are used to transmit the first sub-data, and resources occupied by the first time-frequency resources on the second sub-band are used to transmit the second sub-data (WU; element “RI”, Fig. 4), 
the performing, by the terminal device, channel detection on the first carrier (WU; In S220, the terminal device # A may perform detection on (or contend for or listen on) the time-frequency resource # A (specifically, the subbands included in the time-frequency resource # A, for example, the subband #1 to the subband #4), Par. 0499), and the transmitting, according to a detection result and the uplink transmission mode, the first data to the network device through the first time-frequency (WU; In S240, the terminal device # A may perform uplink transmission with the network device # A, Par. 0573): 
determining, by the terminal device, through the channel detection that the first sub-band is available, and transmitting the first sub-data to the network device through the resources occupied by the first time-frequency resources on the first sub-band (WU; If a resource that is on the second time-frequency resource and that is used to transmit the uplink control information can meet a performance requirement of transmitting the uplink control information, the terminal device maps the uplink control information only on the second time-frequency resource, Par. 0090 [Note RI is mapped on subband 2 and 3 in Fig. 4 ]); and/or 
determining, by the terminal device, through the channel detection that the second sub-band is available, and transmitting the second sub-data to the network device through the resources occupied by the first time-frequency resources on the second sub-band.  

Regarding claim 5, WU teaches, The method according to claim 1, wherein the uplink transmission mode is the first transmission mode, the first time-frequency resources occupying, on the first carrier, resources in at least two sub-bands, the at least two sub-bands comprising a first sub-band (WU; Subband 1-4, Fig. 4) and a second sub-band (WU; Subband 2-3, Fig. 4), the first data comprising first sub-data and second sub-data, resources occupied by the first time-frequency resources on the first sub-band are used to transmit the first sub-data, and resources occupied by the first time-frequency resources on the second sub-band are used to transmit the second sub-data, the 
performing, by the terminal device, rate matching on the first transport block to obtain the first sub-data, and performing rate matching on the first transport block to obtain the second sub-data (WU; the scheduling information … indicate a transmission parameter …  a modulation and coding scheme used when data is transmitted by using the time-frequency resource i, Par. 0482-0484; the terminal device # A may send the data # A and the uplink control information # A to the network device # A based on the TBS # A and a re-determined MCS (denoted as an MCS # A′ in the following for ease of understanding and differentiation) by using the time-frequency resource # B, Par. 0579 [Note that UE will use different MCS value depending on number of subband it was able to acquire]); 
the first transport block comprises two transport blocks, performing, by the terminal device, rate matching on one of the two transport blocks to obtain the first sub-data, and performing rate matching on other one of the two transport blocks to obtain the second sub-data; and 
the first transport block comprises a first code block group (CBG) and a second CBG, performing, by the terminal device, rate matching on the first CBG to obtain the first sub-data, and performing rate matching on the second CBG to obtain the second sub-data.  

Regarding claim 6, WU teaches, The method according to claim 1, wherein the uplink transmission mode is the second transmission mode, 
(element “CQI or PMI” Fig. 4 [Note that CQI or PMI is transmitted with no LBT failure and not transmitted with LBT failure]): 
determining, by the terminal device, through the channel detection that all resources in the first time-frequency resources are available, and transmitting the first data to the network device through the first time-frequency resource; or 
determining, by the terminal device, through the channel detection that at least part of resources in the first time-frequency resources are unavailable, and not transmitting, by the terminal device, the first data to the network device through the first time-frequency resources (WU; If a resource that is on the second time-frequency resource and that is used to transmit the uplink control information cannot meet a performance requirement of transmitting the uplink control information, the terminal device maps (or sends) a first part of the uplink control information to the second time-frequency resource, and discards a second part of the uplink control information, Par. 0094 [Note CQI or PMI missing in time-frequency resource pattern in Fig. 4 ]).  

Regarding claim 7, WU teaches, The method according to claim 1, wherein the performing, by the terminal device, rate matching on the first transport block comprises: 
performing, by the terminal device, rate matching on the first transport block according to a modulation order corresponding to a modulation and coding scheme (WU; the transmission parameter may include …  a modulation and coding scheme used when data is transmitted by using the time-frequency resource I … a modulation order used when data is transmitted by using the time-frequency resource i, a bit rate used when data is transmitted by using the time-frequency resource i, Par. 0482-0484 [Note that UE will use different MCS value depending on number of subband it was able to acquire]).  

Regarding claim 8, WU teaches, The method according to claim 7, wherein the first MCS configuration set being different from the second MCS configuration set comprises: 
a corresponding modulation order for the MCS index in the first MCS configuration set is greater than or equal to a corresponding modulation order for the MCS index in the second MCS configuration set (wu; the terminal device # A may increase a modulation order for uplink transmission (that is, a modulation order corresponding to the MCS # A′ is used); and/or 
a corresponding target code rate for the MCS index in the first MCS configuration set is less than or equal to a corresponding target code rate for the MCS index in the second MCS configuration set.  

Regarding claim 13, WU teaches, The method according to claim 10, wherein the uplink transmission mode is the first transmission mode (wu; element “Feedback information” Fig. 4 [Note that Feedback information is transmitted on subband 1-3 with no LBT failure and subband 2-3 when LBT failed]), the first time-frequency resources occupying, on the first carrier (WU; license-exempt spectrum resource, Par. 0004), resources in at least two sub-bands, the at least two sub-bands comprising a first sub-band (WU; Subband 1-4, Fig. 4) and a second sub-band (WU; Subband 2-3, Fig. 4), the first data comprising first sub-data and second sub-data, resources occupied by the first time-frequency resources on the first sub-band are used to transmit the first sub-data, and resources occupied by the first time-frequency resources on the second sub-band are used to transmit the second sub-data, 
the receiving, by the network device, on the first time-frequency resources according to an uplink transmission mode, first data transmitted by the terminal device comprises  (WU; In S240, the terminal device # A may perform uplink transmission with the network device # A, Par. 0573): 
receiving, by the network device, on resources occupied by the first time-frequency resources on the first sub-band, the first sub-data (WU; element “RI”, Fig. 4), and receiving, on resources occupied by the first time-frequency resources on the second sub-band, the second sub-data (WU; If a resource that is on the second time-frequency resource and that is used to transmit the uplink control information can meet a performance requirement of transmitting the uplink control information, the terminal device maps the uplink control information only on the second time-frequency resource, Par. 0090 [Note RI is mapped on subband 2 and 3 in Fig. 4 ]).  

Regarding claim 14, WU teaches, The method according to claim 10, wherein the uplink transmission mode is the first transmission mode, the first time-frequency resources occupying, on the first carrier, resources in at least two sub-bands, the at least two sub-bands comprising a first sub-band (WU; Subband 1-4, Fig. 4) and a second sub-band (WU; Subband 2-3, Fig. 4), the first data comprising first sub-data and second sub-data, resources occupied by the first time-frequency resources on the first sub-band are used to transmit the first sub-data, and resources occupied by the first time-frequency resources on the second sub-band are used to transmit the second sub-data, 
the first data being data after the first transport block undergoes rate-matching comprises one of the following cases: 
the first sub-data is data after the first transport block undergoes rate-matching, and the second sub-data is data after the first transport block undergoes rate-matching (WU; the scheduling information … indicate a transmission parameter …  a modulation and coding scheme used when data is transmitted by using the time-frequency resource i, Par. 0482-0484; the terminal device # A may send the data # A and the uplink control information # A to the network device # A based on the TBS # A and a re-determined MCS (denoted as an MCS # A′ in the following for ease of understanding and differentiation) by using the time-frequency resource # B, Par. 0579 [Note that UE will use different MCS value depending on number of subband it was able to acquire]); 
the first transport block comprises two transport blocks, the first sub-data being data after one of the two transport blocks undergoes rate-matching, and the second sub-data being data after other one of the two transport blocks undergoes rate-matching; and 
the first transport block comprises a first code block group (CBG) and a second CBG, the first sub-data being data after the first CBG undergoes rate-matching, and the second sub-data being data after the second CBG undergoes rate-matching.  

Regarding claim 15, WU teaches, The method according to claim 10, wherein the first data being data after the first transport block undergoes rate-matching comprises: 
the first data is data after the first transport block undergoes rate-matching by the terminal device according to a modulation order corresponding to a modulation and coding scheme (MCS) index, wherein when the uplink transmission mode is the first transmission mode, the modulation order is determined according to the MCS index and a first MCS configuration set, and when the uplink transmission mode is the second transmission mode, the modulation order is determined according to the MCS index and a second MCS configuration set, the first MCS configuration set being different from the second MCS configuration set (WU; the transmission parameter may include …  a modulation and coding scheme used when data is transmitted by using the time-frequency resource I … a modulation order used when data is transmitted by using the time-frequency resource i, a bit rate used when data is transmitted by using the time-frequency resource i, Par. 0482-0484 [Note that UE will use different MCS value depending on number of subband it was able to acquire]).  

Regarding claim 16, WU teaches, The method according to claim 15, wherein the first MCS configuration set being different from the second MCS configuration set comprises: 
a corresponding modulation order for the MCS index in the first MCS configuration set is greater than or equal to a corresponding modulation order for the MCS index in the second MCS configuration set (wu; the terminal device # A may increase a modulation order for uplink transmission (that is, a modulation order corresponding to the MCS # A′ is used); and/or 
a corresponding target code rate for the MCS index in the first MCS configuration set is less than or equal to a corresponding target code rate for the MCS index in the second MCS configuration set.  

Regarding claim 17, WU teaches, The method according to claim 10, wherein the scheduling information is one of downlink control information (DCI) (WU; A specific scheduling procedure is as follows: … The control channel may carry scheduling information that is in different downlink control information (Downlink Control Information, DCI) formats, Par. 0408), radio resource control (RRC) signaling, and media access control control element (MAC CE) signaling.  

Regarding claim 18, WU teaches, The method according to claim 10, wherein the method further comprises: 
demodulating, by the network device, the first time-frequency resources, and transmitting feedback information to the terminal device according to a demodulation result, wherein the feedback information indicates whether data transmitted on the first time-frequency resources is successfully received (WU; in the HARQ technology, after receiving data from a transmit end, a receive end may determine whether the data is correctly decoded. If the data cannot be correctly decoded, the receive end may feed- back negative-acknowledgment (Negative-acknowledge, NACK) information to the transmit end, Par. 0439).  
 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WU in view of BALDEMAIR et al. (BALDEMAIR hereafter) (US 20200374031 A1).

Regarding claim 2, WU teaches, The method according to claim 1. 
WU fails to explicitly teach,
wherein the determining, by the terminal device, an uplink transmission mode comprises: receiving, by the terminal device, indication information transmitted by the network device, wherein the indication information is used to indicate the first transmission mode or the second transmission mode; and determining, by the terminal device, the uplink transmission mode according to the indication information.  
However, in the same field of endeavor, BALDEMAIR teaches, 
wherein the determining, by the terminal device, an uplink transmission mode comprises (BALDEMAIR; the UE may drop, e.g. in a priority order, first CSI Part 2 components, e.g. according to size, Par. 0082): 
receiving, by the terminal device, indication information transmitted by the network device (BALDEMAIR; Configuring a radio node, in particular a terminal … Configuring may be done by another device, e.g., a network node …  in which case it may comprise transmitting configuration data to the radio node to be configured, Par. 0115), wherein the indication information is used to indicate the first transmission mode or the second transmission mode (BALDEMAIR; The reference sizes may be configured … Once the PUCCH resource set is determined, already agreed priority and dropping rules may be used if necessary, Par. 0082); and determining, by the terminal device, the uplink transmission mode according to the indication information (BALDEMAIR; If the largest PUCCH resource of a set is too small to carry the complete payload, the UE may drop, e.g. in a priority order, first CSI Part 2 components, e.g. according to size, Par. 0082). 
WU to include the use of size as taught by BALDEMAIR in order to drop csi part (BALDEMAIR; Par. 0082).

Regarding claim 3, WU-BALDEMAIR teaches, The method according to claim 2, wherein the indication information is one of: physical layer signaling, radio resource control (RRC) signaling (BALDEMAIR; One or more of the size classes and/or ranges may be configurable, e.g. semi-statically or with RRC signaling, Par. 0018), and media access control control element (MAC CE) signaling.  

Regarding claim 11, WU teaches, The method according to claim 10,  
 the receiving, by the network device, on the first time-frequency resources according to an uplink transmission mode, first data transmitted by the terminal device comprises (WU; element “CQI or PMI” Fig. 4 [Note that CQI or PMI are not transmitted when LBT failed for subband 1 and 4]): 
 receiving, by the network device, on the first time-frequency resources according to the first transmission mode, the first data transmitted by the terminal device; or 
when the indication information indicates the second transmission mode, receiving, by the network device, on the first time-frequency resources according to the second transmission mode, the first data transmitted by the terminal device  (WU; If a resource that is on the second time-frequency resource and that is used to transmit the uplink control information cannot meet a performance requirement of transmitting the uplink control information, the terminal device maps (or sends) a first part of the uplink control information to the second time-frequency resource, and discards a second part of the uplink control information, Par. 0094 [Note CQI or PMI missing in time-frequency resource pattern in Fig. 4 ]).  
WU fails to explicitly teach,
before the receiving, by the network device, on the first time-frequency resources according to the uplink transmission mode, the first data transmitted by the terminal device, the method further comprises:
transmitting, by the network device, indication information to the terminal device, wherein the indication information is used to indicate the first transmission mode or the second transmission mode;
when the indication information indicates the first transmission mode.
However, in the same field of endeavor, BALDEMAIR teaches, 
before the receiving, by the network device, on the first time-frequency resources according to the uplink transmission mode, the first data transmitted by the terminal device  (BALDEMAIR; The reference sizes may be configured … Once the PUCCH resource set is determined, already agreed priority and dropping rules may be used if necessary … If the largest PUCCH resource of a set is too small to carry the complete payload, the UE may drop, e.g. in a priority order, first CSI Part 2 components, e.g. according to size, Par. 0082), the method further comprises:
transmitting, by the network device, indication information to the terminal device, wherein the indication information is used to indicate the first transmission mode or the second transmission mode (BALDEMAIR; Configuring a radio node, in particular a terminal … Configuring may be done by another device, e.g., a network node …  in which case it may comprise transmitting configuration data to the radio node to be configured, Par. 0115);
when the indication information indicates the first transmission mode (BALDEMAIR; the UE may drop, e.g. in a priority order, first CSI Part 2 components, e.g. according to size, Par. 0082).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of WU to include the use of size as taught by BALDEMAIR in order to drop csi part (BALDEMAIR ; Par. 0040).

Regarding claim 12, WU-BALDEMAIR teaches, The method according to claim 11, wherein the indication information is one of physical layer signaling, radio resource control (RRC) signaling (BALDEMAIR; One or more of the size classes and/or ranges may be configurable, e.g. semi-statically or with RRC signaling, Par. 0018), and media access control control element (MAC CE) signaling.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WU in view of Takeda et al. Takeda hereafter) (US 20210160901 A1).

Regarding claim 9, WU teaches, The method according to claim 1. 
WU fails to explicitly teach,

	However, in the same field of endeavor, Takeda teaches,
	wherein the uplink transmission mode is the first transmission mode, wherein the first transport block comprises at least one of ultra-reliable and low latency communication (URLLC) data and uplink control information (UCI) therein (Takeda; When UCI/UL data for eMBB and UCI/UL data for URLLC collide (at least part of these UCI/UL data are scheduled to an overlapping duration), the UCI/UL data for eMBB may be dropped, punctured or cancelled, and the UCI/UL data for URLLC may be transmitted by using a UL channel (e.g., a PUSCH and/or a PUCCH) for URLLC, Par. 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of WU to include the use of priority as taught by Takeda in order to drop embb (Takeda; Par. 0042).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416